In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-16-00196-CR


                              EX PARTE ARTEMIO GOMEZ


                           On Appeal from the 106th District Court
                                     Lynn County, Texas
           Trial Court No. 16-04-07292, Honorable Carter T. Schildknecht, Presiding

                                     October 20, 2016

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Artemio Gomez, appeals the dismissal of his writ of habeas corpus

application by the district court. The district court dismissed the application, citing a lack

of jurisdiction.   Appellant appeals that decision.     Finding that the district court had

jurisdiction over the application for writ of habeas corpus, we reverse and remand for a

hearing on the merits of the application.


                           Factual and Procedural Background


       Appellant contends that he was arrested on November 25, 2015, for the

misdemeanor offense of terroristic threat. Further, appellant contends that the alleged

incident did not occur in the presence of the arresting officer and that his arrest was
effectuated without the benefit of an arrest warrant. Next, appellant contends that he

was released from jail the following day on a personal recognizance bond, as set by the

municipal judge. The next business day, appellant contends that he went to the county

attorney who advised appellant that he had been released on a personal recognizance

bond because the charges were filed in the wrong court. The county attorney further

advised appellant that charges could be filed any time within the following two years.

After attempting to have the charge dismissed on the basis of a motion filed in the

county court, appellant filed an application for a writ of habeas corpus with the district

court. The district judge set appellant’s application for writ of habeas corpus for a

hearing and, following arguments by the district attorney’s office, dismissed the

application for want of jurisdiction.        Appellant appeals the trial court’s actions in

dismissing the application for writ of habeas corpus for want of jurisdiction. We will

reverse and remand the case back to the trial court to conduct a hearing on the merits

of appellant’s writ.


                                             Analysis


       The record before the Court consists of the arguments made by the district

attorney’s representative that the trial court lacked jurisdiction to hear appellant’s

application for writ of habeas corpus. According to the record, the State argued that the

Texas Code of Criminal Procedure vested jurisdiction in the county court to hear writs of

habeas corpus on misdemeanor matters. See TEX. CODE CRIM. PROC. ANN. art. 11.09

(West 2015).1 Article 11.09 provides, in relevant part, “If a person is confined on a

charge of misdemeanor, he may apply to the county judge of the county in which the


       1
          Further reference to the Texas Code of Criminal Procedure will be by reference to “Article
____,” “article ____,” or “art. ____.”
                                                2
misdemeanor is charged to have been committed.” Art. 11.09. According to the State,

this means that the county judge has exclusive jurisdiction over appellant’s application

for writ. Further, the State contends that this grant of jurisdiction to the county judge

operates to deny jurisdiction over the application to the district court.


       This analysis ignores the fact that appellant’s application for the writ of habeas

corpus explicitly states that it is being brought under Article 11.05. See art. 11.05 (West

2015). Article 11.05 provides, in pertinent part, that “[t]he Court of Criminal Appeals, the

District Courts, the County Courts, or any Judge of said courts, have power to issue the

writ of habeas corpus.” Art. 11.05. The Texas Court of Criminal Appeals has held that

Article 11.05 entitles a district court to hear writs of habeas corpus on misdemeanors.

See State ex rel. Rodriguez v. Onion, 741 S.W.2d 433, 434 (Tex. Crim. App. 1987) (en

banc). Likewise, the Fourth Court of Appeals reached the same conclusion. See Ex

parte Haight, No. 04-00-00696-CR, 2001 Tex. App. LEXIS 4876, at *2 (Tex. App.—San

Antonio July 25, 2001, no pet.) (not designated for publication).


                                         Conclusion


       Therefore, we hold that the district court had jurisdiction to hear the merits of

appellant’s application for writ of habeas corpus. We sustain appellant’s issue and

remand to the district court for a hearing on the merits of appellant’s application for writ

of habeas corpus.


                                                  Mackey K. Hancock
                                                    Justice


Do not publish.



                                              3